Title: The American Commissioners to Taher Fennish, 27 January 1787
From: American Commissioners
To: Fennish, Taher


To His Excellency, Sidi Hadq Taher Ben Abdelhack Fennish, in the Service of His Majesty the Emperor of Morocco
We have recieved with high satisfaction the letter, which your Excellency by the command of His Majesty the Emperor of Morocco, did us the honor to write us, on the first day of the blessed month Ramadan twelve hundred and transmitted to us, by the Honorable Thomas Barclay Esqr., who was sent to your court, in order to negociate an amicable treaty of peace and commerce, between His Majesty the Emperor of Morocco and all his dominions, and those of the United States of America. We are happy to learn that this matter has been fortunately concluded to the satisfaction of all parties. The contents of the treaty we have learned from the said envoy, the honorable Thomas Barclay Esqr. to whom His Imperial Majesty delivered it together with a letter to the United States.
It is with the most respectful satisfaction that we learn from your Excellency, that the conduct of our said Envoy, the Honorable Thomas Barclay Esqr. has the entire approbation of His Imperial Majesty, and that he has behaved with integrity and honor since his arrival in His Imperial Majesty’s Dominions and above all that His Imperial Majesty has been graciously pleased to give him two honorable favourable and unparalleled audiences, signifying His Majesty’s perfect satisfaction at his conduct.
We pray your Excellency, if you think proper, to express to His Imperial Majesty the high sense we entertain of His Majesty’s friendship to the United States of America and of his goodness to the said Honorable Thomas Barclay.
And we request of your Excellency to accept of our sincere thanks for the kind assistance you have given to the said envoy in the course of these negociations. With much pleasure we learn that your Excellency is charged with the affairs of our country, by His Imperial Majesty, at his Court and doubt not that your Excellency will do all that lies in your power to promote the friendly intercourse that is so happily begun.
We shall transmit, without delay, to the Honourable the Congress of the United States an account of all these proceedings and entertain the fullest assurance that they will recieve in due time the approbation of that August Assembly.
May the Providence of the one Almighty God, whose Kingdom  is the only existing one protect your Excellency. With great Respect we have the Honour to be Your Excellency’s most obedient & most humble servants,

John Adams


London. Jan. 27. 1787.

